*734MEMORANDUM **
Bader Naji Salih Mohamed petitions for review of the Board of Immigration Appeals’ (“BIA”) decision denying his motion to reconsider its order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”), and denying his motion to remand. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a motion to reconsider, Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005), and the BIA’s denial of a motion to remand, Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003). We deny the petition for review.
The BIA did not abuse its discretion in denying Mohamed’s motion to reconsider, because the motion did not identify an error of fact or law in the BIA’s prior order dismissing Mohamed’s direct appeal. See 8 C.F.R. § 1003.2(b)(1).
Further, the BIA did not abuse its discretion in denying Mohamed’s motion to remand for consideration of his new asylum application, based on his fear of persecution in Saudi Arabia, because Mohamed failed to explain why this claim could not have been presented at his previous hearing before the IJ. See 8 C.F.R. § 1003.2(c); Lainez-Ortiz v. I.N.S., 96 F.3d 393, 396 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.